Citation Nr: 1041045	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected tuberculosis, inactive (no activity ever 
shown), with bronchiectasis, posterior segment, right upper lobe, 
status post segmental resection, prior to June 1, 2010.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 
1945.

This matter originally came before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified before the undersigned Acting Veterans Law 
Judge in January 2010.  A transcript of the hearing is of record. 

In March 2010, the Board reopened a claim of service connection 
for bronchiectasis and remanded the issue on appeal to the RO for 
additional evidentiary development.  Following the Board's 
remand, the RO issued a rating decision in July 2010 granting 
service connection for bronchiectasis and recharacterizing the 
service-connected respiratory disability as reflected on the 
title page.  

The July 2010 rating decision also assigned a 10 percent rating 
for the service-connected disability, effective January 3, 2007, 
the date of the Veteran's claim, and assigned a total (100 
percent) rating effective June 1, 2010.  As the 100 percent 
rating represents a complete grant of the benefit sought, the 
issue of entitlement to a higher rating since June 1, 2010, is no 
longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's pulmonary tuberculosis has been inactive for 
many years, including during the entire appellate period.  

2.  Throughout the pendency of the appeal, the Veteran's 
bronchiectasis, which represents the predominant disability, has 
been productive of a disability picture that more nearly 
approximates FEV-1/FVC of 56 to 70 percent, but not 
incapacitating episodes or FEV-1 of 40-to 55-percent of predicted 
value; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-
percent of predicted value; or maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation, but 
not more, for the service-connected tuberculosis, inactive (no 
activity ever shown), with bronchiectasis, posterior segment, 
right upper lobe, status post segmental resection, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97 including 
Diagnostic Code 6600, 6601, 6724 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for benefits, 
VA has an enhanced duty to notify a claimant of the information 
and evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in September 2007, which fully addressed what evidence was 
required to substantiate the claim and the respective duties of 
VA and a claimant in obtaining evidence.  The September 2007 
letter also advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.  In light of the September 2007 letter, which was 
issued prior to the January 2008 rating decision on appeal, the 
Board finds that any arguable lack of full preadjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claim on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records.  The 
Veteran has not identified (nor has his attorney), and the file 
does not otherwise indicate, that there are any additional 
pertinent records that should be obtained before the appeal is 
adjudicated by the Board.  In fact, in August 2010, the Veteran 
specifically notified VA that he had no other information or 
evidence to submit.  

Second, the Veteran was afforded VA examinations in January 2008 
and September 2008 to evaluate the severity of his service-
connected disability.  The Board finds that the VA examinations 
are adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
service-connected respiratory disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)).  Furthermore, the Veteran was 
afforded a third VA examination in June 2010.  The RO assigned a 
total (100 percent) disability rating based, in part, upon the 
results of the June 2010 VA examination.  The Board accordingly 
finds no reason to remand for further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge (AVLJ) in which he presented oral argument in 
support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  

Here, although the AVLJ during the hearing did not explicitly 
note the basis of the prior determination or note the elements 
that were lacking to substantiate the Veteran's claim for a 
higher rating, the Veteran's representative demonstrated actually 
knowledge of this information.  The representative's questions 
specifically elicited responses designed to show the severity of 
the Veteran's symptoms.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (explaining that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.)  Accordingly, the 
Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked by asking 
the Veteran where he received all his treatment.  Accordingly, 
the Veteran is not shown to be prejudiced on this basis.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claim.  As such, the Board finds 
that, consistent with Bryant, the AVLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2), and that the Board can 
adjudicate the claim based on the current record.

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claim, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance with 
the March 2010 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board instructed the AMC/RO to schedule the 
Veteran for a VA examination to determine the current severity of 
his service-connected respiratory disability.  As indicated, this 
was accomplished upon remand in June 2010.  For this reason, the 
Board finds that all of the Board's March 2010 remand directives 
have been substantially complied with and, therefore, no further 
remand is necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries, 22 Vet. App. at 104-05. 

For these reasons, the Board may proceed with adjudicating the 
issue based on the current record.

II.  Analysis

The Veteran is seeking an evaluation higher than 10 percent for 
his service-connected tuberculosis, inactive (no activity ever 
shown), with bronchiectasis, posterior segment, right upper lobe, 
status post segmental resection.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, 
however, may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
that different (staged) ratings may be warranted for different 
time periods during the period of appellate review beginning 
within one year of his January 2007 claim.

Service connection is in effect for inactive pulmonary 
tuberculosis, which is evaluated under Diagnostic Code 6724 (due 
to his rating being in effect on August 19, 1968).  The service-
connected disability also encompasses bronchiectasis, which is 
evaluated under Diagnostic Code 6601.  38 C.F.R. § 4.97.  
According to 38 C.F.R. § 4.96(a), ratings under Diagnostic Codes 
6600 through 6817, and 6822 through 6847, will not be combined 
with each other.  Rather, a single rating will be assigned under 
the diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.  38 C.F.R. 
§ 4.96(a).

Under the provisions of Diagnostic Code 6724, regarding inactive 
pulmonary tuberculosis where the rating was in effect on August 
19, 1968, a 30 percent evaluation is assigned thereafter for five 
years, or to eleven years after date of inactivity.  Following 
far advanced lesions diagnosed at any time while the disease 
process was active, a minimum evaluation of 30 percent is 
assigned.  Following moderately advanced lesions, provided there 
is continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent evaluation is assigned.  
The graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  A 50 percent evaluation is assigned 
thereafter for four years, or in any event, to six years after 
date of inactivity.  A 100 percent evaluation is assigned for two 
years after date of inactivity, following active tuberculosis, 
which was clinically identified during service or subsequently 
38 C.F.R. § 4.97.  

According to Note (1) of Diagnostic Code 6724, the 100-percent 
rating under code 6724 is not subject to a requirement of 
precedent hospital treatment.  It will be reduced to 50 percent 
for failure to submit to examination or to follow prescribed 
treatment upon report to that effect from the medical 
authorities.  When a veteran is placed on the 100-percent rating 
for inactive tuberculosis, the medical authorities will be 
appropriately notified of the fact, and of the necessity, as 
given in footnote 1 to 38 U.S.C. 1156 (and formerly in 38 U.S.C. 
356, which has been repealed by Public Law 90-493), to notify the 
Veterans Service Center in the event of failure to submit to 
examination or to follow treatment.  (Authority: 38 U.S.C. 1155).

According to Note (2) of Diagnostic Code 6724, the graduated 50-
percent and 30-percent ratings and the permanent 30 percent and 
20 percent ratings for inactive pulmonary tuberculosis are not to 
be combined with ratings for other respiratory disabilities.  
Following thoracoplasty the rating will be for removal of ribs 
combined with the rating for collapsed lung.  Resection of the 
ribs incident to thoracoplasty will be rated as removal.

The rating criteria of Diagnostic Code 6601, regarding 
bronchiectasis, provide that a 10 percent evaluation is assigned 
for intermittent productive cough with acute infection requiring 
a course of antibiotics at least twice a year.  A 30 percent 
evaluation is warranted with incapacitating episodes of infection 
of two to four weeks, total duration per year, or; daily 
productive cough with sputum that is at times purulent or blood-
tinged and that requires prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  A 60 percent evaluation 
is warranted with incapacitating episodes of infection of four to 
six weeks total duration per year, or; near constant findings of 
cough with purulent sputum associated with anorexia, weight loss, 
and hemoptysis and requiring antibiotic usage almost 
continuously.  A 100 percent rating is warranted with 
incapacitating episodes of infection of at least six weeks total 
duration per year.  

The Note to Diagnostic Code 6601 defines an incapacitating 
episode as one that requires bed rest and treatment by a 
physician.  Also, according to Diagnostic Code 6601, 
bronchiectasis can be rated as according to pulmonary impairment 
as for chronic bronchitis under DC 6600.

Under Diagnostic Code 6600, a minimum 10 percent evaluation is 
warranted in cases of forced expiratory volume in one second 
(FEV-1) of 71- to 80-percent of predicted value; the ratio of 
forced expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of 71 to 80 percent; or diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO (SB)) 
of 66- to 80-percent of predicted value.  A 30 percent evaluation 
is assigned in cases of FEV-1 of 56- to 70-percent of predicted 
value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-
percent of predicted value.  A 60 percent evaluation is in order 
of cases of FEV-1 of 40-to 55-percent of predicted value; FEV-
1/FVC of 40 to 55 percent; DLCO (SB) of 40-to 55-percent of 
predicted value; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted in cases of FEV-1 less than 40 percent of 
predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of 
less than 40-percent predicted value; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); cor pulmonale (right heart failure); 
right ventricular hypertrophy; pulmonary hypertension (shown by 
Echo or cardiac catheterization); episode(s) of acute respiratory 
failure; or the requirement of outpatient oxygen therapy.  See 38 
C.F.R. § 4.97 (2010).

Effective October 6, 2006, VA added provisions that clarify the 
use of pulmonary function tests (PFTs) in evaluating respiratory 
conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  PFTs are required to evaluate respiratory 
conditions except in certain situations.  If a DLCO (SB) test is 
not of record, evaluation should be based on alternative criteria 
as long as the examiner states why the DLCO (SB) test would not 
be useful or valid in a particular case.  When the PFTs are not 
consistent with clinical findings, evaluation should generally be 
based on the PFTs. Post-bronchodilator studies are required when 
PFTs are done for disability evaluation purposes with some 
exceptions.  When evaluating based on PFTs, post- bronchodilator 
results are to be used unless they are poorer than the pre-
bronchodilator results, then the pre- bronchodilator values 
should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test result 
that the examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 and 
the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

Here, consistent with 38 C.F.R. § 4.96(a), the Board finds that 
the Veteran's bronchiectasis is the predominant disability.  The 
historical records specifically show that the Veteran's pulmonary 
tuberculosis has been inactive since service.  Moreover, a VA 
examiner in September 2008, specifically addressed the Veteran's 
tuberculosis and, after interviewing the Veteran and reviewing 
test results, concluded that the Veteran had no symptoms 
suggesting active pulmonary tuberculosis, including fever and 
weight loss.  The VA outpatient treatment records, including 
several VA pulmonary outpatient pulmonary consultations, are 
consistent with the September 2008 VA examiner's conclusions.  

Rather, after reviewing the pertinent evidence during the 
appellate period, the Board finds that the predominant service-
connected symptomatology is the service-connected bronchiectasis, 
and that the service-connected bronchiectasis disability picture 
more nearly approximates assignment of a 30 percent rating under 
Diagnostic Code 6600.  

In particular, the Veteran underwent a VA examination in January 
2008.  The VA examiner noted results of a PFT, which showed FEV-1 
of 88 percent predicted value; FEV-1/FVC of 62 percent; DLCO (SB) 
of 73 percent predicted.  It was noted that the mild obstructive 
ventilatory defect was not improved with bronchodilators.  There 
was no indication of cor pulmonale (right heart failure), or 
right ventricular hypertrophy, or pulmonary hypertension (shown 
by Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or; required outpatient oxygen therapy.  The 
PFT assessment was mild obstructive ventilatory defect not 
improved with bronchodilators.  

The Board points out that the January 2008 PFT results showing 
FEV-1/FVC of 62 percent is consistent with assignment of a 30 
percent rating under 6600.  Although the PFT results appear to 
list this as a pres-bronchodilator result, the report also 
specifically notes that there was no improvement with 
bronchodilators.  

A rating higher than 30 percent, on the other hand, is not 
warranted.  First, under Diagnostic Code 6601, there is no 
indication of incapacitating episodes.  Throughout the appeal 
period, the Veteran has undergone regular outpatient follow-up 
treatment at VA for the disorder, but there is no indication of 
bed rest prescribed by a physician.  Likewise, during his January 
2010 Board hearing, the Veteran described coughing spells, 
especially at night, shortness of breath for which he used an 
Albuterol inhaler, and wheezing.  He also described a history of 
infections.  He did not, however, report any active infections 
during the appellate period requiring bed rest and antibiotics.  
Accordingly, a higher rating is not warranted under Diagnostic 
Code 6601.  

Also, a higher rating is not assignable under Diagnostic Code 
6600, because the January 2008 PFT results (which are the only 
PFT results of record for the appellate period), do not show FEV-
1 of 40-to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; DLCO (SB) of 40-to 55-percent of predicted value; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), which would warranted assignment of the 
next higher rating, 60 percent, under Diagnostic Code 6600.  The 
Board also no other relevant diagnostic code(s) that would allow 
for a rating in excess of 30 percent in this case.  Although the 
historical record shows that the Veteran underwent rib resection 
in connection with his 1954 segmental resection due to 
bronchiectasis (and not in related to tuberculosis), the 
provisions of 38 C.F.R. § 4.97a, Diagnostic Code 5297, provide 
only a 10 percent rating for one or resection of two or more ribs 
without regeneration.  Accordingly, a rating higher than 30 
percent is not warranted on this basis.  

In conclusion, the Board finds that a 30 percent rating, but not 
higher, is warranted.  "Staged ratings" are not warranted 
because the schedular criteria for a 30 percent rating were met 
during the entire period under appellate review.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, for the reasons given, the applicable rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show marked 
interference with employment in excess of that contemplated by 
the rating schedule.  In fact, the rating criteria for evaluating 
the Veteran's service-connected disability specifically 
contemplate functional impairment.  See 38 C.F.R. § 4.97.  
Moreover, although the Veteran is currently retired, he testified 
at his January 2010 Board hearing that he last worked a desk job.  
Other evidence, including historical letters from the Veteran's 
children reveal that he had not miss work due to his service-
connected respiratory symptoms.  Also, there is no indication of 
frequent periods of hospitalization regarding the service-
connected disability or other evidence that would render 
impractical the application of the regular schedular standards.  
Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 30 percent rating, but not higher, for the service-connected 
tuberculosis, inactive (no activity ever shown), with 
bronchiectasis, posterior segment, right upper lobe, status post 
segmental resection is granted, subject to the regulations 
governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


